Citation Nr: 1736554	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  09-15 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to January 23, 2007, for chondromalacia patella of the right knee, status post patella replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 15, 2006.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to November 1984, and from March 1985 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburg, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board denied a disability rating in excess of 10 percent prior to January 23, 2007 for chondromalacia patella of the right knee.  In an August 2012 memorandum decision, the Court remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  In an August 2012 rating decision, the RO granted entitlement to TDIU, effective May 15, 2006.  In April 2013, the Board remanded the issue of entitlement to TDIU prior to May 15, 2006 for formal adjudication and deferred adjudication of the increased rating claim, finding that they were inextricably intertwined.  In an October 2016 rating decision, the RO denied entitlement to TDIU prior to May 15, 2006.

In February 2016, the Veteran filed a Notice of Disagreement (NOD) in response to a December 2015 administrative decision that found a July 2015 correspondence was not a timely NOD with respect to a June 2014 rating decision that denied entitlement to special monthly compensation.  The Board observes that the Agency of Original Jurisdiction (AOJ) is working on the appeal.  Thus, the Board will not take action on the appeal at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, the United States Court of Appeals for Veterans Claims (Court) issued precedential opinions in Correia v. McDonald, 25 Vet. App. 158 (2016) and Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), immediately preceding and after this case was certified to the Board in November 2016.  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia, at 169-70.  The Court in Southall-Norman clarified that the Board is required to consider and apply 38 C.F.R. § 4.59 when evaluating a musculoskeletal disability under a diagnostic code (DC) that is not predicated on range of motion measurements.  Southall-Norman, at 354.

In this case, the Veteran submitted to a VA examination in August 2006, which is during the relevant appeal period (prior to January 23, 2007).  The August 2006 VA examination report did not include these findings.  Given such, remand is necessary to ensure that the VA examination complies with the requirements of the holding in Correia.  Specifically, a VA examiner should determine whether it is possible to provide a retrospective medical opinion for the August 2006 VA examination.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Because the Veteran's TDIU claim is predicated, in part, on his claim for a higher disability rating for his right knee, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board will defer adjudication of the issue of entitlement to TDIU prior to May 15, 2006.

Accordingly, the case is REMANDED for the following action:

1. Obtain a retrospective medical opinion of prior to January 23, 2007, to include medical evidence prior to this date, which would include review of the August 23, 2014 VA examination report.  The VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated during the relevant appeal period (prior to January 23, 2007).  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

Also, the examiner should address any additional functional limitation due to factors such as pain, weakness, and fatigability, as well as on flare-up.  Such limitation should be expressed in additional lost degrees of motion. If the examiner cannot estimate additional loss of function, he or she should explain why this is so. 

2. Then, readjudicate the issues on appeal.  If either benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




